Title: To Benjamin Franklin from Marie-Françoise Le Ray de Chaumont: Bill for a Horse and Carriage, [10 June–2 October 1780]
From: Chaumont, Marie-Françoise Le Ray de
To: Franklin, Benjamin


[June 10–October 2, 1780]
Monsieur franklin doit pour dépenses Ci a Pres
Savoir


Loyer d’une Voiture pendant trois mois à Compter du10. juin der. [dernier] au 10. court. [courant]à 360. Chaque mois
  1080  


Nourriture d’un Cheval de Main pendant Le dit temscest 92. jours à 32. sols
  147. 4


ferrages du Cheval pour 3. mois
  9.  


brosses étrilles, Longes, graisse &a. le toutpour 3 mois à 5 l.t.
  15.  



£1251. 4


Je reconnois avoir reçû de Monsieur le Docteur franklin La somme de douze cent cinquante une livre quatre sols pour le montant des depenses ci dessus faites pour son Compte à Passi ce. 2. Octobre 1780. Pour sol de tout conte pour ce qui conserne la depance de lecurie
Leray De Chaumont FILLE AINÉE

N.B. M franklin voudra bien indiquer depuis quel tems Le Cheval de main est au compte de Mr. Deane pour qua l’avenir La dépense qui le concerne [soit] retranchée des memoires de Mr. franklin

